    Case: 1:20-cv-02134 Document #: 45 Filed: 04/08/20 Page 1 of 3 PageID #:1058




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION
_________________________________
                                      )
Anthony Mays et al.,                  )   Case No. 20-cv-2134
                                      )
      Plaintiffs,                     )    Hon. Matthew F. Kennelly,
                                      )    in his capacity as Emergency Judge
v.                                    )
                                      )    Hon. Robert W. Gettleman,
Thomas J. Dart, Sheriff of Cook       )   District Court Judge
County,                               )
                                      )    Hon. M. David Weisman,
      Defendant.                      )    Magistrate Judge
_________________________________     )

 CITY OF CHICAGO’S MOTION FOR LEAVE TO FILE AN AMICUS CURIAE BRIEF
  IN SUPPORT OF DEFENDANT’S OPPOSITION TO PLAINTIFFS’ EMERGENCY
    MOTION FOR A TEMPORARY RESTRAINING ORDER OR PRELIMINARY
                            INJUNCTION

       The City of Chicago respectfully requests that the Court grant the City leave to file the

attached amicus curiae brief in support of Defendant’s Opposition to Plaintiffs’ Emergency

Motion for a Temporary Restraining Order or Preliminary Injunction.

       1.         On April 3, 2020, Plaintiffs filed an emergency motion for a temporary restraining

order or a preliminary injunction. Plaintiffs requested, among other remedies, an order requiring

Sheriff Thomas J. Dart to immediately release all detainees at Cook County Jail who allegedly

have a medical condition that makes the detainees more susceptible to COVID-19.

       2.         On April 6, 2020, Sheriff Dart filed a response opposing Plaintiff’s motion.

       3.         The City believes that the vast majority of detainees released from Cook County

Jail would return to Chicago to reside. The City is therefore in a unique position to describe the

consequences of granting Plaintiffs’ motion. And as explained in the accompanying brief, the City

believes that those consequences could be substantial—including risks to the health and safety of

City residents.

                                                   1
    Case: 1:20-cv-02134 Document #: 45 Filed: 04/08/20 Page 2 of 3 PageID #:1059




       4.      The City requested the parties’ consent to this motion. Defendant consented.

Plaintiffs objected, expressing concern that the City’s brief could delay the Court’s ruling.

       Accordingly, the City requests that the Court grant the City leave to file the accompanying

amicus curiae brief.


Dated: April 8, 2020                          Respectfully submitted,

                                              By: /s/ Mark A. Flessner
                                              Mark A. Flessner
                                               Corporation Counsel
                                              Stephen J. Kane
                                               Deputy Corporation Counsel
                                              City of Chicago Department of Law
                                              121 North LaSalle Street, Room 600
                                              Chicago, Illinois 60602
                                              Tel: 312-744-0220
                                              Fax: 312-744-5185
                                              mark.flessner@cityofchicago.org
                                              stephen.kane@cityofchicago.org




                                                 2
    Case: 1:20-cv-02134 Document #: 45 Filed: 04/08/20 Page 3 of 3 PageID #:1060




                                 CERTIFICATE OF SERVICE

       I certify that on April 8, 2020, I electronically filed the foregoing with the Clerk of the

United States District Court for the Northern District of Illinois using the Court’s CM/ECF system,

which will automatically send notification of this filing to all counsel of record.

                                                      /s/ Stephen J. Kane




                                                  3
